Ellington, Presiding Judge.
In these consolidated appeals, David Stone, the father of A. E. W, a minor child, appeals from the trial court’s orders awarding joint legal custody of the child to the father and Sandra Webb, the child’s maternal grandmother. Given the Supreme Court of Georgia’s holdings in Stone v. Stone, 297 Ga. 451 (774 SE2d 681) (2015),1 including that, “in situations where a parent is suitable to exercise custody over a child, [the Georgia Code] does not allow that parental custody to be limited by a joint custody arrangement with a grandparent or, for that matter, any other person,” id. at 455, we hereby vacate the orders appealed and remand for reconsideration in light of Stone.

Judgments vacated and cases remanded with direction.


Dillard and McFadden, JJ., concur.

Alan Mullinax & Associates, Alan Mullinax, Zachary R. Stepp, for appellant.
Lawrence L. Washburn III, for appellee.

 These two appeals were originally filed in this Court; however, because these appeals were inextricably intertwined with the father’s appeal in Stone, they were transferred to the Supreme Court of Georgia and remained pending therein when the Supreme Court issued its opinion in Stone. See Stone v. Stone, 297 Ga. at 452, n. 2. The Supreme Court subsequently returned these appeals to this Court.